accepted loan payments from appellant and communicated with appellant
                regarding the loan's status, this conduct alone does not manifest the
                parties' intent to bind appellant to the terms of the loan so as to give rise
                to an implied contract between EMC Mortgage and appellant.'               See
                Certified Fire Prot. Inc. v. Precision Constr., 128 Nev. , , 283 P.3d
                250, 256 (2012) ("A contract implied-in-fact must be manifested by
                conduct. . . ." (quotation omitted)); Smith v. Recrion Corp., 91 Nev. 666,
                668-69, 541 P.2d 663, 664-65 (1975) (concluding that no implied contract
                existed when the parties' conduct did not manifest an ascertainable
                agreement). Thus, as appellant presented no evidence of a contract
                between her and EMC Mortgage, the district court properly granted
                summary judgment in favor of EMC Mortgage on appellant's breach of
                contract claim. 2 Wood, 121 Nev. at 729, 121 P.3d at 1029.
                            Appellant next contends that the district court improperly
                granted summary judgment in favor of respondents on appellant's civil
                conspiracy claim. A cause of action for civil conspiracy consists of two

                       'Appellant contends that the district court erred in denying her
                NRCP 60(b) motion in which she contended that computer notes obtained
                from EMC Mortgage demonstrated that EMC Mortgage agreed with her to
                modify the repayment agreement. A review of these notes reveals no such
                agreement, nor can it be inferred that EMC Mortgage's counsel committed
                fraud by not bringing the notes to the court's attention. Accordingly, the
                district court was within its discretion to deny appellant's NRCP 60(b)
                motion. Kahn v. Orme, 108 Nev. 510, 513, 835 P.2d 790, 792 (1992)
                (reviewing the denial of an NRCP 60(b) motion for an abuse of discretion).

                      2 Summary   judgment in favor of respondent National Default
                Servicing Corporation (NDSC) on appellant's breach of contract claim was
                also proper, as no evidence suggested that appellant had entered into a
                contract with NDSC.


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                elements: (1) two or more defendants acting in concert with the intent to
                accomplish an unlawful objective for the purpose of harming another, and
                (2) damage resulting from the concerted acts.    Consol. Generator-Nev., Inc.
                v. Cummins Engine Co., 114 Nev. 1304, 1311, 971 P.2d 1251, 1256 (1998).
                Appellant alleges that EMC Mortgage and NDSC agreed to not rescind the
                notice of default and that they made this agreement at a time when they
                knew appellant would skip a work-related function in Elko in order to
                drive to Reno to institute this lawsuit before the foreclosure sale occurred.
                This, according to appellant, satisfies the first civil conspiracy element,
                and the fact that she lost her job satisfies the second element.
                            For several reasons, we conclude that the district court
                properly granted summary judgment on appellant's civil conspiracy claim.
                Most notably, even when appellant's evidence is viewed in a light most
                favorably to her, Wood, 121 Nev. at 729, 121 P.3d at 1029, it is still purely
                speculative that respondents refused to rescind the notice of default with
                the purpose of causing appellant to lose her job, all the while knowing that
                this course of action would lead to them being sued.     Id. at 732, 121 P.3d
                at 1031 (indicating that a party opposing summary judgment must "do
                more than simply show that there is some metaphysical doubt as to the
                operative facts" (quotation omitted)). Accordingly, summary judgment
                was properly granted on appellant's civil conspiracy claim.
                            We have thoroughly reviewed appellant's proper person
                appeal statement, the record on appeal, and the September 28, 2011,




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                hearing transcript, 3 and we conclude that appellant's remaining
                arguments do not warrant reversal of the challenged orders. Accordingly,
                we
                            ORDER the judgment of the district court AFFIRMED.




                                                          Gibbons




                                                          Saitta


                cc:   Hon. Connie J. Steinheimer, District Judge
                      Kathy Carlene Steele
                      Smith Larsen & Wixom
                      Tiffany & Bosco, P. A.
                      Washoe District Court Clerk




                      3 Appellant's January 8, 2013, motion to submit this transcript is
                granted, and we direct the clerk of this court to detach and file the
                transcript attached to the January 8 motion.



SUPREME COURT
        OF
     NEVADA
                                                    4
(0) 1947A